Name: 96/584/EC: Commission Decision of 25 September 1996 amending Commission Decision 95/340/EC drawing up a provisional list of third countries from which Member States authorize imports of milk and milk-based products and revoking Decision 94/70/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  cooperation policy;  food technology;  trade;  health
 Date Published: 1996-10-09

 Avis juridique important|31996D058496/584/EC: Commission Decision of 25 September 1996 amending Commission Decision 95/340/EC drawing up a provisional list of third countries from which Member States authorize imports of milk and milk-based products and revoking Decision 94/70/EC (Text with EEA relevance) Official Journal L 255 , 09/10/1996 P. 0020 - 0020COMMISSION DECISION of 25 September 1996 amending Commission Decision 95/340/EC drawing up a provisional list of third countries from which Member States authorize imports of milk and milk-based products and revoking Decision 94/70/EC (Text with EEA relevance) (96/584/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (1), as last amended by Council Directive 94/71/EC (2), and in particular Article 23 (2) and (3) thereof,Whereas Commission Decision 95/340/EC (3), as last amended by Commission Decision 96/325/EC (4), establishes a list of third countries from which Member States authorize imports of milk and milk-based products;Whereas following the receipt of additional information from the Canadian authorities it is appropriate to review the position of these third countries on the aforementioned list;Whereas the measures provided for in this decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In the Annex of Decision 95/340/EC, the line referring to Canada is hereby amended as follows:>TABLE>Article 2 This Decision is addressed to Member States.Done at Brussels, 25 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 14. 9. 1992, p. 1.(2) OJ No L 368, 31. 12. 1994, p. 33.(3) OJ No L 200, 24. 8. 1995, p. 38.(4) OJ No L 123, 23. 5. 1996, p. 24.